Case 2:20-cv-10972-SFC-DRG ECF No. 7 filed 05/11/20           PageID.69    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JOSHUA FLORES, et al.,
                                        Case No. 2:20-cv-10972-SFC-DRG
             Plaintiffs,                Hon. Sean F. Cox
v.
FCA US LLC,
          Defendant.
__________________________________________________________________

      STIPULATED ORDER EXTENDING TIME FOR DEFENDANT TO
     RESPOND TO COMPLAINT AND ENTERING BRIEFING SCHEDULE

       This matter having come before the court upon the stipulation and agreement

of the parties, and Defendant FCA US LLC and Plaintiffs having stipulated to

extend the deadline for FCA US to respond to the Class Action Complaint and to

the entry of the following briefing schedule for a motion to dismiss, and the Court

being otherwise fully advised in the premises,

       IT IS HEREBY ORDERED that:

       1.    FCA US shall file its responsive pleading on or before June 18, 2020;

       2.    If FCA US files a motion to dismiss as its responsive pleading,

             Plaintiffs shall file their opposition on or before July 23, 2020;

       3.    FCA US shall file any reply in support of its motion to dismiss on or

             before August 13, 2020.
Case 2:20-cv-10972-SFC-DRG ECF No. 7 filed 05/11/20   PageID.70   Page 2 of 3




     SO ORDERED.

Dated: May 11, 2020               s/Sean F. Cox
                                  Honorable Sean F. Cox
                                  United States District Judge




                                   -2-
Case 2:20-cv-10972-SFC-DRG ECF No. 7 filed 05/11/20    PageID.71   Page 3 of 3




Dated: May 11, 2020

Stipulated by and between:

  /s/ Thomas L. Azar, Jr.              /s/ Frederick John Klorczyk, III
Kathy A. Wisniewski                   (by permission)
Stephen D’Aunoy                       Frederick John Klorczyk, III
Thomas L. Azar, Jr.                   BURSOR & FISHER P.A.
THOMPSON COBURN LLP                   1990 N. California Blvd., Ste 940
One US Bank Plaza                     Walnut Creek, California 94596
St. Louis, Missouri 63101             Tel: (925) 300-4455
Tel: (314) 552-6000                   fklorczyk@bursor.com
kwisniewski@thompsoncoburn.com
sdaunoy@thompsoncoburn.com            Nick Suciu, III (P72052)
tazar@thompsoncoburn.com              BARBAT, MANSOUR & SUCIU PLLC
                                      1644 Bracken Rd.
For Defendant FCA US LLC              Bloomfield Hills, Michigan 48302
                                      Tel: (313) 303-3472
                                      nicksuciu@bmslawyers.com

                                      For Plaintiffs




                                   -3-
